944 So.2d 341 (2006)
Christopher MORRISON, Petitioner,
v.
Eleonora Bianca ROOS, Respondent.
No. SC05-2170.
Supreme Court of Florida.
November 30, 2006.
Elizabeth K. Russo and Jonathan L. Gaines of Russo Appellate Firm, P.A., Miami, FL, and J. Stephen O'Hara, Jr. of O'Hara Spradley, P.A., Jacksonville, FL, for Petitioner.
Thomas E. Duffy, Jr. of Terrell, Hogan, Ellis and Yegelwel, P.A., Jacksonville, FL, for Respondent.
PER CURIAM.
We initially accepted jurisdiction to review the decision in Roos v. Morrison, 913 So.2d 59 (Fla. 1st DCA 2005), based on a question certified by the First District Court of Appeal to be of great public importance. See art. V, § 3(b)(4), Fla. Const.
*342 Upon further consideration, we have determined that we should exercise our discretion and discharge jurisdiction of this cause. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.